Citation Nr: 0925605	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
feet, including as secondary to his service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for arthritis of the 
feet, including as secondary to his service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 until May 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The Veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2003 decision, the Board denied service 
connection for arthritis of the feet, including as secondary 
to the Veteran's service-connected bilateral pes planus.  

2.  The evidence associated with the claims file since the 
April 2003 final denial relates to an unestablished fact 
necessary to substantiate the claim for arthritis of the 
feet.  

3.  The medical evidence of record does not show that the 
Veteran's arthritis of the feet is related to his active 
military service, and is not due to his service-connected 
bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The Board's April 2003 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the April 2003 Board decision is 
new and material; the claim of entitlement to service 
connection for arthritis of the feet, including as secondary 
to bilateral pes planus, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for arthritis of the feet, including as secondary to his 
service-connected bilateral pes planus, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service 
connection for arthritis of the bilateral feet, including as 
secondary to his service-connected bilateral pes planus.  In 
view of the Board's decision to reopen the Veteran's claim, a 
discussion of VA's duties to notify and assist in regards to 
that claim is unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2006, the claims were subsequently readjudicated in a July 
2007 Statement of the Case.  Thus any timing error was cured 
by the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran submitted 
statements.  In addition, he was afforded a VA medical 
examination in June 2007, which provided specific medical 
opinions pertinent to the issues on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for 
service connection for arthritis of the feet.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in a January 1995 rating 
decision.  The Veteran appealed that decision, and a March 
1998 Board decision remanded the issue for further 
development.  An April 2003 Board decision denied service 
connection for arthritis of the feet, including as secondary 
to bilateral pes planus.   The Board's decision is final and 
was based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104.  

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 2003 Board 
decision consisted of service treatment records generally 
indicated that the Veteran developed bilateral pes planus in 
service, but did not provide any diagnosis of or treatment 
for arthritis of the feet.  The June 1953 separation 
examination diagnosed the Veteran with bilateral pes planus, 
but no other foot disorder was diagnosed at that time.  
Various other VA examinations, VA outpatient treatment 
records, and private medical records generally indicated that 
the Veteran was treated for bilateral pes planus, but 
generally did not indicate any diagnoses of or treatment for 
arthritis of the feet.  

The April 2003 decision found that the evidence generally did 
not indicate that VA examinations or x-rays showed that the 
Veteran had arthritis of the feet or showed a link between 
the Veteran's claimed arthritis of the feet and his military 
service, including as secondary to his service-connected 
bilateral pes planus.

Subsequent to the April 2003 Board decision, a new VA 
examination was provided in June 2007, which provided x-ray 
evidence regarding the Veteran's claim and an opinion as to 
the etiology of his arthritis of the feet.  Additional VA 
outpatient treatment records also indicated treatment for 
bilateral pes planus and a May 2004 VA outpatient treatment 
record recorded a diagnosis of arthritis.    

The evidence submitted since the April 2003 Board decision is 
new, in that it was not previously of record; the newly 
submitted evidence is also material.  The newly submitted 
evidence included the June 2007 VA examiner's medical opinion 
as to the Veteran's current disorders and the etiology of his 
claimed bilateral foot disorder.  As such, the Veteran has 
submitted new and material evidence.  Accordingly, the Board 
finds that the claim for service connection is reopened. 

Service Connection Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Service Connection Claim
 
The Veteran essentially contends that he has arthritis of the 
feet, due to his service-connected bilateral pes planus.  

The service treatment records generally indicate that the 
Veteran developed bilateral pes planus in service, but did 
not provide any diagnosis of, or treatment for, arthritis of 
the feet.  The June 1953 separation examination diagnosed the 
Veteran with bilateral pes planus, but no other foot disorder 
was diagnosed at that time.  

The Veteran has been provided numerous VA examinations in 
relation to his service-connected bilateral pes planus; 
however, they have generally not indicated that the Veteran 
has arthritis of the feet.  For example, an August 1998 VA 
examination noted that the Veteran has arthritis of the feet, 
but that if the Veteran had arthritis involving the feet, it 
did not show clinically.  Additionally, an August 1998 VA x-
ray found no significant abnormalities of the Veteran's feet.  

A March 2004 VA examination also diagnosed the Veteran with 
pes planus, as well as marked metatarsalgia.  The examiner 
further noted that March 2004 x-rays showed bilateral 
osteopenia and that the left calcaneus was deformed.  Pes 
planus was noted bilaterally; however, arthritis of the feet 
was not reported at that time.

The Veteran's private medical records similarly failed to 
indicate that the Veteran the Veteran was diagnosed with 
arthritis of the feet, though he was noted to have bilateral 
pes planus.  

VA outpatient treatment records and private medical records 
generally indicated that the Veteran was treated for 
bilateral pes planus, but generally did not indicate any 
diagnoses of, or treatment for, arthritis of the feet.  
However, a June 2003 VA outpatient treatment record noted 
that the Veteran had a history of osteoarthritis and found 
the Veteran to have degenerative joint disease of the lumbar 
spine, as well as, foot pain.  A March 2004 VA x-ray found 
the Veteran to have bilateral osteopenia and a deformed left 
calcaneus, likely due to a large calcaneal spur and marginal 
osteophytes.  The Veteran's foot was flattened bilaterally.  

A May 2004 VA outpatient treatment record found the Veteran 
to have pes planus with excessive pronation, arthritis.  A 
March 2005 VA outpatient treatment record also noted that the 
Veteran had degenerative joint disease, arthritis, flat feet.  
In contrast, a June 2006 VA outpatient treatment record found 
the Veteran to only have pes planus with excessive pronation, 
mild hallux valgus and noted that the Veteran apparently had 
a wrong x-ray view of the right foot in 2004.  At that time, 
the Veteran, orthopedically, had a collapse of the medial 
longitudinal arch upon weight-bearing, mild hallux valgus 
deformity.   A June 2006 VA x-ray found prominent pes planus 
bilaterally, with minor enthesophytes at the posterior 
calcaneus.  Minor degenerative changes at the talonavicular 
joint were noted.  No acute fracture was identified.  

A VA examination was provided in June 2007 and included a 
review of the Veteran's claims file, for bilateral foot pain 
and arthritis.  An x-ray found bilateral pes planus, with 
joint spaces well preserved.  No tissue swelling was seen; 
there was also no ankle effusion.  The examiner found pes 
planus deformities, unchanged since the June 2006 VA x-ray.  
The examiner found no arthritis of the feet from pes planus.  
The examiner clarified that there was no x-ray evidence of 
arthritic degeneration of the feet.  

Although various VA outpatient treatment records made note of 
arthritis, those findings were unclear as to whether they 
were referring to arthritis of the feet, as opposed to his 
clearly diagnosed arthritis of the back, and did not indicate 
how they arrived at the conclusion of arthritis.  None of 
those reports of arthritis indicated that arthritis was found 
based on x-ray evidence or any other medical testing.  In 
contrast, numerous x-ray findings repeatedly failed to find 
evidence of arthritis.  The June 2007 VA examiner even 
specifically found the Veteran to have no x-ray evidence of 
arthritic degeneration of the feet, though the examiner 
studied x-rays from both 2006 and 2007.  X-ray evidence of 
arthritis is necessary for rating a service-connected 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence, as it stands now, fails to indicate any current 
presence of arthritis of the feet.  As there is no current x-
ray evidence of arthritis of the feet, the evidence does not 
indicate that the Veteran has currently has arthritis of the 
feet for service connection purposes.   Indeed, the June 2007 
VA examiner specifically found the Veteran to not have 
arthritis of the feet, including as due to his service-
connected bilateral pes planus.  No medical evidence is of 
record finding the Veteran to currently have arthritis of the 
feet either due to service or his service-connected bilateral 
pes planus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for arthritis of the feet, including 
as secondary to bilateral pes planus, is denied. 


ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection arthritis of the feet, including as 
secondary to his service-connected bilateral pes planus, is 
granted.  The appeal is granted to this extent only.  

Service connection for arthritis of the feet, including as 
secondary to his service-connected bilateral pes planus, is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


